UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21422 Trust for Advised Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Christopher E. Kashmerick Trust for Advised Portfolios 2020 East Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7385 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period: November 30, 2015 Item 1. Schedule of Investments. Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments November 30, 2015 (Unaudited) Shares Value COMMON STOCKS (1.0%) Biotechnology NantKwest, Inc. (a) $ Sorrento Therapeutics, Inc. (a) TOTAL COMMON STOCK (Cost $944,229) $ OPTIONS PURCHASED (0.7%)(a) Contracts Call Options Purchased (0.2%) iPath S&P hort-Term Futures ETN, Expires December 2015 at $20.00 iPath S&P hort-Term Futures ETN, Expires December 2015 at $20.00 PowerShares NASDAQ 100 ETF, Expires December 2015 at $116 Sorrento Therapeutics, Inc. Expires December 2015 at $20.00 Total Call Options Purchased (Premiums paid $551,365) Put Options Purchased (0.3%) CurrencyShares Euro Trust, Expires December 2015 at $97.50 CurrencyShares Euro Trust, Expires December 2015 at $102.00 PowerShares DB US Dollar Bullish ETF, Expires January 2015 at $25 Total Put Options Purchased(Premiums paid $236,500) Over the Counter Options Purchased (0.0%) Best of SPDR S&P 500 ETF at $198.46 and iShares 20+ Year Treasury Bond ETF at $119.25, Expires December 2015(d) Total Put Options Purchased(Premiums paid $61,800) Currency Options (0.2%) Notional USD Call / SAR Put, Expires February 2016 at 3.769 USD USD Put / INR Call, Expires April 2016 at 64.00 USD Total Currency Options(Premiums paid $180,375) TOTAL OPTIONS PURCHASED (Premiums paid $1,030,040) $ Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments (continued) November 30, 2015 (Unaudited) Shares Value SHORT-TERM INVESTMENT (55.6%) Fidelity Institutional Money Market Portfolio - Class I,0.010% (b) (c) $ TOTAL SHORT-TERM INVESTMENT (Cost $43,711,515) $ TOTAL INVESTMENTS (57.3%) (Cost $45,685,784) $ OTHER ASSETS IN EXCESS OF LIABILITIES (42.7%) TOTAL NET ASSETS (100.0%) $ * Illiquid security (a) Non-income producing security. (b) A portion of this security is held by the Subsidiary. (c) Rate quoted is seven-day yield at period end. (d) On the expiration date, the option of the best performing underlying instrument may be exercised. The accompanying notes are an integral part of these financial statements. Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments (continued) November 30, 2015 (Unaudited) Shares Value SECURITIES SOLD SHORT (-6.0%) EXCHANGE TRADED FUNDS (-6.0%) iShares MSCI South Africa ETF ) $ ) iShares Nasdaq Biotechnology ETF ) ) TOTAL EXCHANGE TRADED FUNDS (Proceeds $4,772,077) ) TOTAL SECURITIES SOLD SHORT (Proceeds $4,772,077) $ ) The accompanying notes are an integral part of these financial statements. Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments (continued) November 30, 2015 (Unaudited) Contracts Value WRITTEN OPTIONS (-0.5%) Call Options Written (0.0%) iPath S&P hort-Term Futures ETN, Expires December 2015 at $30.00 ) $ ) Sorrento Therapeutics, Inc. Expires December 2015 at $30.00 ) ) Total Call Options Written (Premiums received $134,697) ) Put Options Written (-0.1%) CurrencyShares Euro Trust, Expires December 2015 at $99.00 ) ) Total Put Options Written (Premiums received $75,999) ) Currency Options Written (-0.4%) Notional USD Call / INR Put, Expires April 2016 at 68.00 INR ) USD ) USD Call / INR Put, Expires May 2016 at 66.69 INR (a) ) USD ) Total Currency Options Written (Premiums received $286,500) ) TOTAL WRITTEN OPTIONS (Premiums received $497,196) $ ) (a) Option includes reverse knock in barrier at 70 INR/USD exchange rate. Exchange rate must increase above the barrier to activate the option payout. The accompanying notes are an integral part of these financial statements. Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments (continued) November 30, 2015 (Unaudited) FORWARD CURRENCY CONTRACTS (0.3%) Settlement Currency USD Value Currency USD Value Unrealized Appeciation / Counterparty Date Delivered November 30, 2015 Received November 30, 2015 (Depreciation) MS December 4, 2015 32,367,500 CNH $ 5,000,000 USD $ $ ) MS January 6, 2016 2,759,250,000 KRW 300,000,000 JPY MS January 29, 2016 25,948,800 CNH 4,000,000 USD ) MS February 4, 2016 177,850,000 THB 500,000,000 USD MS March 8, 2016 2,666,667 EUR 3,000,000 USD MS April 15, 2016 2,892,300,000 KRW 300,000,000 JPY ) $ Counterparty abbreviations: MS − Morgan Stanley The accompanying notes are an integral part of these financial statements. Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments (continued) November 30, 2015 (Unaudited) CREDIT DEFAULT SWAP CONTRACTS Rate Paid / Up Front Buy / Sell (Received) Termination Notional Premium Paid Fair Unrealized Counterparty Protection Reference Entity by the Fund Date Amount / (Received) Value Gain / (Loss) BAML Buy Federative Republic of Brazil 4.25% January 7, 2025 % 9/20/2017 $ BAML Sell Federative Republic of Brazil 4.25% January 7, 2025 %) 9/20/2018 ) ) ) BAML Buy Federative Republic of Brazil 4.25% January 7, 2025 % 9/20/2020 MS Buy Republic of Korea 7.125% April 16, 2019 % 9/20/2020 ) ) ) TOTAL OF CREDIT DEFAULT SWAP CONTRACTS $ ) $ ) $ ) TOTAL RETURN SWAP CONTRACTS Rate Paid Termination Notional Unrealized Counterparty Reference Entity (a) by the Fund Date Amount Gain / (Loss) BAML MLBX3MSE(b) % 1/13/2017 – BAML MLBX4SX6(b) % 1/13/2017 – BAML MLBX73C0(b) % 1/13/2017 – BAML MLBX73CD(b) % 1/13/2017 – BAML MLBXWCMR(b) - 1/13/2017 – BAML MLCICOTE(b) - 1/13/2017 – BAML MLCIKSAL(b) % 1/13/2017 – BAML MLCIKSPL(b) % 1/13/2017 – BAML MLCVNC3H(b) % 1/4/2016 – BAML MLCVNU3H(b) % 1/4/2016 – BAML MLCVNY3H(b) % 1/4/2016 – BAML MLEISVGL % 11/18/2016 BAML MLEISVHY % 7/15/2016 BAML MLEISVSO % 7/15/2016 BAML MLEISVWM % 11/18/2016 BAML MLEISWSP % 10/21/2016 BAML MLTRINF5 0.35% + 3 Month LIBOR 12/22/2015 ) BAML MLEISVEM % 9/16/2016 ) MS DAXDS1215 * - 12/18/2015 100,000 (EUR) SG DAXS61716 * - 6/17/2016 125,000 (EUR) SG DAXVOLSWP * - 6/17/2016 125,000 (EUR) SG SGI EFS 130/30 US Index 0.15% + 3 Month LIBOR 3/3/2016 – SG SGI US Gravity Index % 1/29/2016 – SG Wildcat Ludician 2 USD ER Index % 3/31/2016 – SG SX5EVOLSWP * - 12/16/2016 125,000 (EUR) TOTAL OF TOTAL RETURN SWAP CONTRACTS $ Counterparty abbreviations: BAML − Bank of America Merrill Lynch MS − Morgan Stanley SG − Societe Generale The accompanying notes are an integral part of these financial statements. Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments (continued) November 30, 2015 (Unaudited) * Illiquid security (a) The following is a description of each reference entity: Merrill Lynch Wildcat Commodity Relative Value Indices (MLBX73C0, MLBX73CD, MLBX4SX6, MLCIKSPL, MLCIKSAL, MLBX3MSE, MLCVNC3H, MLCVNU3H, MLCVNY3H, MLBXWCMR, MLCICOTE) employ commodity relative value strategies using commodity futures across agriculture, energy, industrial metals, precious metals, and livestock. Merrill Lynch Short Synthetic Variance Index - GL (MLEISVGL) trades SPDR Gold Trust variance. Merrill Lynch Short Synthetic Variance Index - HY (MLEISVHY) trades iShares iBoxx High Yield Corporate Bond ETF variance. Merrill Lynch Short Synthetic Variance Index - SO (MLEISVSO) trades United States Oil Fund LP variance. Merrill Lynch Short Synthetic Variance Index - WM (MLEISVWM) trades iShares Russell 2000 ETF variance. Merrill Lynch Short Synthetic Variance Index - WSP (MLEISWSP) trades SPDR S&P 500 ETF variance. Infinity Q Custom Index Basket #5 (MLTRINF5) is a basket of long and short equity securities with a health care focus. Merrill Lynch Short Synthetic Variance Index - EM (MLEISVEM) trades iShares MSCI Emerging Market ETF variance. DAXDS1215, DAXS61716, and DAXVOLSWP are dispersion swaps on the German DAX Index. SGI EFS 130/30 US Index aims to generate positive performance from potential momentum patterns in individual US equities. SGI US Gravity Index aims to generate positive performance from potential mean-reversion patterns in the levels of the S&P 500 index using futures on the index. Wildcat Lucidian 2 USD ER Index aims to generate positive performance from trading VIX Index futures. SX5EVOLSWP is a dispersion swap on the EURO STOXX 50 Price EUR Index (SX5E). (b) Positions held in Subsidiary. See Notes. The accompanying notes are an integral part of these financial statements. Infinity Q Diversified Alpha Fund November 30, 2015 (Unaudited) * As a percent of total investments. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Trust for Advised Portfolios By/s/ Christopher E.Kashmerick Christopher E. Kashmerick, President and Principal Executive Officer DateJanuary 29, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By/s/ Russell B. Simon Russell B. Simon, Treasurer and Principal Financial Officer DateJanuary 29, 2016
